Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered June 16, 1999, convicting him of robbery in the second degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*259Ordered that the judgment is affirmed.
The Supreme Court denied that branch of the defendant’s omnibus motion which was to suppress identification testimony, finding that the defendant consented to accompany the police for the showup. We decline to disturb that determination, which was based upon an assessment of the credibility of the only witness at the suppression hearing (see, People v Ellerbe, 265 AD2d 569).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Luciano, Feuerstein and Smith, JJ., concur.